Per Curiam.
This is a rule to show cause why a mandamus should not issue commanding the supervisor of buildings of the city of Passaic to issue a building permit to the relator for the construction of a building on property known as 54-56 Prospect street, to he used for the manufacture of garments. The facts are fully set forth in the opinion filed in the matter of certiorari, Louis Kessler, prosecutor, v. Frank I. Ackerman, &c., et al., respondents, case No. 270 of the January, 1927, term of this court.
Relator rests his right to the writ of mandamus entirely and solely upon the fact that after a refusal of the permit by the supervisor of the bureau of buildings he appealed from such decision to the hoard of adjustment and that body, by its judgment, approved of and directed the granting of the permit.
The result of the certiorari proceeding, before referred to, under which we reviewed the proceedings and findings of the adjustment board on such appeal was the setting aside of such proceedings and order or judgment.
The writ of mandamus is therefore denied and the rule to show cause discharged.